Exhibit 10.11

RAYONIER INC.

EXCESS BENEFIT PLAN

As Amended and Restated as of December 31, 2007



--------------------------------------------------------------------------------

INTRODUCTION

This Excess Benefit Plan has been authorized by the Board of Directors of
Rayonier Inc. to be applicable effective on and after March 1, 1994 to pay
supplemental benefits to employees who have qualified or may qualify for
benefits under the Retirement Plan for Salaried Employees of Rayonier Inc.

All benefits payable under this Plan, which is intended to constitute both an
unfunded excess benefit plan under Sections 3(36) and 4(b)(5) of Title I of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and an
unfunded deferred compensation plan for a select group of management or highly
compensated employees under Title I of ERISA, shall be paid out of the general
assets of the Company. The Company may establish and fund a trust in order to
aid it in providing benefits due under the Plan. The Plan is not intended to
meet the qualification requirements of Section 401 of the Internal Revenue Code
of 1986, as amended.



--------------------------------------------------------------------------------

RAYONIER INC.

EXCESS BENEFIT PLAN

TABLE OF CONTENTS

 

                     Page

ARTICLE

INTRODUCTION

 

I

    

DEFINITIONS

   2  

II

    

PARTICIPATION; AMOUNT AND PAYMENT OF BENEFITS

         

2.01    Participation

   4       

2.02    Amount of Benefits

   5       

2.03    Vesting

   6       

2.04    Payment of Benefits

   6       

2.05    Change of Beneficiary

   8       

2.06    Restoration to Service

   9  

III

    

GENERAL PROVISIONS

         

3.01    Funding

   10       

3.02    Duration of Benefits

   10  

IV

    

ADMINISTRATION

         

4.01    Discontinuance, Amendment and Termination.

   11       

4.02    Vesting Upon Termination or Discontinuance

   11       

4.03    Special Provisions Upon Change in Control

   11       

4.04    Administration and Interpretation

   12       

4.05    Appointment of Subcommittees

   12       

4.06    No Contract of Employment

   12       

4.07    Facility of Payment

   13       

4.08    Withholding Taxes

   13       

4.09    Nonalienation

   13       

4.10    Forfeiture for Cause

   13       

4.11    Claims Procedure

   14       

4.12    Construction

   14



--------------------------------------------------------------------------------

RAYONIER INC.

EXCESS BENEFIT PLAN

ARTICLE I

DEFINITIONS

 

1.01

Definitions. The following terms when capitalized herein shall have the meanings
assigned below.

 

1.02

Associated Company shall mean any Associated Company, as defined in the
Retirement Plan, not participating in the Plan.

 

1.03

Board of Directors shall mean the Board of Directors of Rayonier Inc.

 

1.04

Change in Control shall have the same meaning as a “change in control event”
under the provisions of Treasury Regulation §1.409A-3(i)(5)(i)).

 

1.05

Code shall mean the Internal Revenue Code of 1986, as amended from time to time,
and Code Section 409A Rules shall mean Section 409A of the Code and the final
regulations and other IRS guidance promulgated thereunder, as in effect from
time to time.

 

1.06

Committee shall mean the Plan Administration Committee.

 

1.07

Company shall mean Rayonier Inc. or any successor by merger, purchase or
otherwise, with respect to its employees and those of its subsidiaries and
affiliated companies which are designated as Participating Units, as that term
is defined in the Retirement Plan.

 

1.08

Compensation shall mean a Participant’s Compensation, as that term is defined in
the Retirement Plan.

 

Page 2



--------------------------------------------------------------------------------

1.09

ERISA shall mean the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

1.10

Excess Benefit Portion shall mean the portion of the Plan which is intended to
constitute an unfunded excess benefit plan under Sections 3(36) and 4(b)(5) of
Title I of ERISA.

 

1.11

ITT Retirement Plan shall mean the ITT Industries Salaried Retirement Plan as in
effect on December 19, 1995 or any successor thereto.

 

1.12

Participant shall mean a Member of the Retirement Plan who is participating in
the Plan pursuant to Section 2.01 hereof.

 

1.13

Plan shall mean the Rayonier Inc. Excess Benefit Plan, as set forth herein or as
amended from time to time.

 

1.14

Plan Year shall mean the calendar year.

 

1.15

Retirement Plan shall mean the Retirement Plan for Salaried Employees of
Rayonier Inc., as amended from time to time.

 

1.16

Select Management Portion shall mean the portion of the Plan which is intended
to constitute an unfunded deferred compensation plan for a select group of
management or highly compensated employees under Title I of ERISA.

 

1.17

Separation Delay Period shall mean the six month period following the date of a
Participant’s Separation from Service (or such other applicable period as may be
provided for by Section 409A(a)(2)(B)(i) of the Code as in effect at the time),
or earlier upon the death of the Participant, such that any payment delayed
during the Separation Delay Period is to be paid on the first business day of
the seventh month following the Separation from Service or, if earlier, such
Participant’s death.

 

Page 3



--------------------------------------------------------------------------------

1.18

Separation from Service and Short-Term Deferral and Specified Employee shall
have the respective meanings assigned such terms under the Code Section 409A
Rules.

 

1.19

Timely Election means a written election to receive payments at a different time
and/or in a different form than specified in Section 2.04, which election has
been authorized by the Committee, which may withhold authorization in its sole
discretion, and which election is made pursuant to a form preapproved by the
Committee, and is properly made in a timely manner as required by the provisions
of Section 409A of the Code with respect to such elections.

ARTICLE II

PARTICIPATION; AMOUNT AND PAYMENT OF BENEFITS

 

2.01

Participation. Each Member of the Retirement Plan whose annual benefit at the
time of payment exceeds the limitations imposed by Code Section 415(b) or 415(e)
(as in effect prior to January 1, 2000) shall participate in the Excess Benefit
Portion of the Plan. Each Member of the Retirement Plan whose annual benefit at
the time of payment is limited by reason of the Code Section 401(a)(17)
limitation on Compensation or is reduced as a result of deferrals of
Compensation under the Rayonier Inc. Excess Savings and Deferred Compensation
Plan shall participate in the Select Management Portion of the Plan. A
Participant’s participation in the Plan shall terminate upon the Participant’s
death or other termination of employment with the Company unless a benefit is
payable under the Plan with respect to the Participant or his beneficiary under
the provisions of this Article II.

 

Page 4



--------------------------------------------------------------------------------

2.02

Amount of Benefits. The benefits under this Article II with respect to a
Participant shall be a monthly payment for the life of the Participant equal to
the excess, if any, of (a) the monthly retirement income which would have been
payable to the Participant over his lifetime under Section 4.01, 4.02, 4.03,
4.04, 4.05, 8.06(c), or 8.06(d) of the Retirement Plan, whichever is applicable,
prior to the application of the offset determined pursuant to
Section 4.01(b)(i)(4) or Section 4.09 of the Retirement Plan beginning at the
Participant’s Annuity Starting Date, as defined in Section 1.02 of the
Retirement Plan, determined without regard to the provisions contained in
Section 4.08 of the Retirement Plan relating to the maximum limitation on
pensions (the Excess Benefit Portion), without regard to the limitation on
Compensation set forth in Code Section 401(a)(17) and contained in Section 1.11
of the Retirement Plan, and without regard to deferrals of Compensation under
the Rayonier Inc. Excess Savings and Deferred Compensation Plan (the Select
Management Portion), over (b) the sum of the following amounts:

 

  (i)

the amount actually payable to the Participant under the Retirement Plan;

 

  (ii)

the amount of the benefit payable to the Participant under the ITT Retirement
Plan or any other defined benefit plan maintained by ITT Industries, Inc. as
constituted on January 1, 2000 (or any successor thereto), the Company or any
Associated Company with respect to any service which is recognized as Benefit
Service for purposes of the computation of benefits under the Retirement Plan;
and

 

  (iii)

the amount of the benefit payable to the Participant under any nonqualified
defined benefit plan maintained by ITT Industries, Inc. as constituted on
January 1, 2000 (or any successor thereto), the Company or any Associated
Company with respect to any service which is recognized as Benefit Service for
purposes of the computation of benefits under the Retirement Plan.

 

Page 5



--------------------------------------------------------------------------------

For purposes of this Section 2.02, if any benefit described in (b) above is
payable in a form other than a single life annuity commencing on the
Participant’s Annuity Starting Date, as defined in Section 1.02 of the
Retirement Plan, such benefit shall be converted to a single life annuity,
commencing on such date, of equivalent actuarial value, and “equivalent
actuarial value” shall be computed on the basis set forth in Section 1.16 of the
Retirement Plan.

 

2.03

Vesting

 

  (a)

A Participant shall be vested in, and have a nonforfeitable right to, the
benefit payable under this Article II to the same extent as the Participant is
vested in his Accrued Benefit under Section 4.05 of the Retirement Plan.

 

  (b)

Notwithstanding any provision of this Plan to the contrary, in the event of a
Change in Control, all Participants shall become fully vested in the benefits
provided under this Plan.

 

2.04

Payment of Benefits

 

  (a)

Following a Participant’s retirement or other termination of employment with the
Company, other than by reason of death, the Participant shall receive the
benefit payable under Section 2.02 above to the extent vested pursuant to
Section 2.03 above, as an annuity over the life of the Participant calculated in
the same manner as under the Retirement Plan, unless an approved Timely Election
has been accepted, in which case the form and timing of payment shall be made
pursuant to such Timely Election. If the participant is not eligible to commence
payments under the Retirement Plan, the benefit will be calculated based on the
equivalent actuarial value as defined under the

 

Page 6



--------------------------------------------------------------------------------

 

Retirement Plan. If the form of payment is other than an annuity over the life
of the Participant, such benefit shall be adjusted as provided in Section 4.06
of the Retirement Plan to reflect such different payment form.

 

  (b)

In the event a Participant dies while in active service with the Company, the
Participant’s beneficiary for purposes of Section 4.07 of the Retirement Plan,
if any, shall receive a monthly payment for the life of the beneficiary
commencing at the same time the beneficiary receives a benefit under
Section 4.07 of the Retirement Plan. The amount of benefit payable to such
beneficiary shall be equal to the excess, if any, of (i) the monthly income
which would have been payable to such beneficiary under Section 4.07 of the
Retirement Plan based on the hypothetical retirement benefit as calculated under
clause (a) of Section 2.02 hereof over (ii) the sum of the following amounts:

 

  (A)

the amount actually payable to such beneficiary under the Retirement Plan;

 

  (B)

the amount payable to such beneficiary under the ITT Retirement Plan or any
other defined benefit plan maintained by ITT Industries, Inc. as constituted on
January 1, 2000 (or any successor thereto), the Company or any Associated
Company with respect to any service which is recognized as Benefit Service for
purposes of the computation of benefits under the Plan; and

 

  (C)

the amount payable to such beneficiary under any nonqualified defined benefit
plan maintained by ITT Industries, Inc. as constituted on January 1, 2000 (or
any successor thereto), the Company or any Associated Company with respect to
any service which is recognized as Benefit Service for purposes of the
computation of benefits under the Retirement Plan.

 

Page 7



--------------------------------------------------------------------------------

  (c)

Notwithstanding the foregoing paragraphs (a) and (b) of this Section 2.04, if
the lump sum value of the benefits payable to or on behalf of a Participant
under this Article II, determined by using the interest rate assumption used by
the Pension Benefit Guaranty Corporation for valuing benefits for single
employer plans that terminate in the month in which his applicable retirement
date under the Retirement Plan is effective, and the 1984 George B. Buck Unisex
Mortality Table. 75 percent male, 25 percent female, is less than $15,000, then
such lump sum amount shall be paid to such Participant, or such Participant’s
beneficiary, as the case may be, as soon as practicable following the date such
benefits would otherwise have commenced, in lieu of any other form of benefit.
If the Participant has not attained age 55 at the time the lump sum is payable,
the lump sum shall be the value of the benefit that would have been payable to
the Participant at age 55 if the Participant had received a single life annuity.
If the Participant has attained age 55 at the time the lump sum is payable, the
lump sum shall be the value of the benefit that would have been payable
immediately to the Participant in the form of a single life annuity.

 

  (d)

No distribution under this Section 2.04 that is made on account of a
Participant’s Separation from Service shall be made earlier than the end of the
Separation Delay Period if the distribution is on account of such Separation
from Service and at that date the Participant is a Specified Employee; provided
that, such delay in payment shall not apply to any portion of a distribution
that is excepted from such delay under the Code Section 409A Rules as a
Short-Term Deferral.

 

2.05

Change of Beneficiary. In the event a benefit commences to be paid under this
Article II to the Participant in a form other than an annuity for the life of
the Participant only following the

 

Page 8



--------------------------------------------------------------------------------

 

Participant’s retirement or other termination of employment with the Company,
other than by reason of death, the Participant may, at any time, upon written
notice to the Committee, change the beneficiary under this Plan to anyone,
including his estate. In the event of a change of beneficiary hereunder, no
consent of the beneficiary previously designated will be required. However,
payments under this Plan to any beneficiary named by the Participant shall be
payable in the same amount and for the same duration as the benefits that would
have been payable to the person named as beneficiary by the Participant when his
benefits under the Plan commenced to be paid.

 

2.06

Restoration to Service. If permitted by the Code Section 409A Rules as in effect
at the time, at the Company’s election if a Participant who retired or otherwise
terminated employment with the Company is restored to service, any payment of a
benefit hereunder (a) shall cease and (b) upon his subsequent retirement or
termination, his benefits hereunder shall be recomputed in accordance with the
provisions of this Article II and reduced by the equivalent actuarial value (as
determined in accordance with the restoration of service provisions in
Section 4.11(c) of the Retirement Plan), of the benefit payments previously paid
under the Plan, if any; provided that, the timing of the payments at that time
shall be made in accordance with Section 2.04 with respect to the then
Separation from Service so as to comply with the Code Section 409A Rules.

 

Page 9



--------------------------------------------------------------------------------

ARTICLE III

GENERAL PROVISIONS

 

3.01

Funding

 

  (a)

All amounts payable in accordance with this Plan shall constitute a general
unsecured obligation of the Company. Such amounts, as well as any administrative
costs relating to the Plan, shall be paid out of the general assets of the
Company, to the extent not paid from the assets of any trust established
pursuant to paragraph (b) below.

 

  (b)

The Company may, for administrative reasons, establish a grantor trust for the
benefit of Participants in the Plan. The assets placed in said trust shall be
held separate and apart from other Company funds, and shall be used exclusively
for the purposes set forth in the Plan and the applicable trust agreement,
subject to the following conditions:

 

  (i)

the creation of said trust shall not cause the Plan to be other than “unfunded”
for purposes of Title I of ERISA;

 

  (ii)

the Company shall be treated as “grantor” of said trust for purposes of
Section 677 of the Code; and

 

  (iii)

the agreement of said trust shall provide that its assets may be used upon the
insolvency or bankruptcy of the Company to satisfy claims of the Company’s
general creditors, and that the rights of such general creditors are enforceable
by them under federal and state law.

 

3.02

Duration of Benefits. Benefits shall accrue under the Plan on behalf of a
Participant only for so long as the provisions of Section 415 or 401(a)(17) of
the Code limit the retirement benefits that are payable under the Retirement
Plan or deferrals of Compensation under the Rayonier Inc. Excess Savings and
Deferred Compensation Plan reduce such retirement benefits.

 

Page 10



--------------------------------------------------------------------------------

ARTICLE IV

ADMINISTRATION

 

4.01

Discontinuance, Amendment, and Termination. The Compensation and Management
Development Committee of the Board of Directors reserves the right to modify,
amend, in whole or in part, discontinue benefit accrual under, or terminate the
Plan at any time. However, no modification or amendment shall be made to
Section 4.02, and no modification, discontinuance, amendment or termination
shall adversely affect the right of any Participant to receive the benefits
accrued as of the date of such modification, discontinuance, amendment, or
termination.

 

4.02

Vesting Upon Termination or Discontinuance. If the Company terminates the Plan,
or discontinues benefit accruals thereunder, each Participant shall be fully
vested in his accrued benefit; for purposes of the foregoing, “accrued benefit”
shall mean the value of a Participant’s benefit under the Plan, as of the date
of termination or discontinuance, based upon the Participant’s Compensation and
Credited Service (as that term is defined in the Retirement Plan) accrued as of
such date. Benefits under the Plan shall be paid in the manner and at the times
indicated in Article II, unless the Compensation and Management Development
Committee of the Board of Directors shall determine otherwise, in accordance
with Code Section 409A Rules. The Plan will be deemed to be terminated when all
the liabilities of the Plan have been discharged.

 

4.03

Special Provisions Upon Change in Control. Notwithstanding any provision of this
Plan to the contrary, upon the occurrence of a Change in Control the benefit
that would become payable to or on behalf of a Participant under Article II as
if the Participant terminated employment with the Company on the date of the
Change in Control shall become payable. All benefits previously

 

Page 11



--------------------------------------------------------------------------------

 

payable and the benefits that become payable under this Section 4.03 shall be
paid in a lump sum determined in accordance with Section 2.04(c), but subject to
delay as provided in Section 2.04(d). If the Participant has already commenced
receipt of benefits at the time the lump sum becomes payable, the lump sum shall
be the remaining unpaid value of the benefit in the form of payment elected by
the Participant.

 

4.04

Administration and Interpretation. Full power and authority to construe,
interpret and administer the Plan shall be vested in the Committee. Any
interpretation of the Plan by the Committee or any administrative act by the
Committee shall be final and binding on all Participants and beneficiaries. All
rules relating to the quorum of the Committee and to the conduct of its business
shall also apply to the Committee in administering this Plan.

 

4.05

Appointment of Subcommittees. The members of the Committee may appoint from
their number such committees with such powers as they shall determine, may
authorize one or more of their number or any agent to execute or deliver any
instrument or instruments in their behalf, and may employ such counsel, agents
and other services as they may require in carrying out their duties. Subject to
the limitations of the Plan, the Committee shall, from time to time, establish
rules and regulations for the administration of the Plan and the transaction of
its business and shall maintain or cause to be maintained all records which it
shall deem necessary for purposes of the Plan.

 

4.06

No Contract of Employment. The establishment of the Plan shall not be construed
as conferring any legal rights upon any person for a continuation of employment,
nor shall it interfere with the rights of the Company to discharge any employee
and to treat him without regard to the effect which such treatment might have
upon him as a Participant in the Plan.

 

Page 12



--------------------------------------------------------------------------------

4.07

Facility of Payment. In the event that the Committee shall find that a
Participant is unable to care for his affairs because of illness or accident,
the Committee may direct that any benefit payment due him, unless claim shall
have been made therefor by a duly appointed legal representative, be paid to his
spouse, a child, a parent or other blood relative, or to a person with whom he
resides, and any such payment so made shall be a complete discharge of the
liabilities of the Company and the Plan therefor.

 

4.08

Withholding Taxes. The Company shall have the right to deduct from each payment
to be made under the Plan and any trust any required withholding taxes.

 

4.09

Nonalienation. Subject to any applicable law, no benefit under the Plan shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance or charge, and any attempt to do so shall be void, nor shall
any such benefit be in any manner liable for or subject to garnishment,
attachment, execution or levy, or liable for or subject to the debts, contracts,
liabilities, engagements or torts of a Participant.

 

4.10

Forfeiture for Cause. In the event that a Participant shall at any time be
convicted of a crime involving dishonesty or fraud on the part of such
Participant in his relationship with the Company, all benefits that would
otherwise be payable to him or to a beneficiary under the Plan shall be
forfeited.

 

Page 13



--------------------------------------------------------------------------------

4.11

Claims Procedure. The Committee shall provide adequate notice in writing to any
Participant, former Participant or beneficiary whose claim for a benefit under
this Plan has been denied, setting forth the specific reasons for such denial.
Pursuant to the Claims Procedure, initially as provided in Annex I hereto and
made a part hereof, the Committee shall afford a reasonable opportunity to any
such Participant, former Participant or beneficiary for a full and fair review
by the Committee of a decision denying the claim. The Committee’s decision on
any such review shall be final and binding on the Participant, former
Participant or beneficiary and all other interested persons.

 

4.12

Construction

 

  (a)

The Plan shall be construed, regulated and administered under the laws of the
State of Florida, to the extent not preempted by ERISA or other federal law.

 

  (b)

When used herein, the masculine pronoun shall include the feminine pronoun, and
the singular shall include the plural, where appropriate.

 

Page 14



--------------------------------------------------------------------------------

Adopted, as amended, effective the 31st day of December, 2007.

 

     

RAYONIER INC.

Attest:

     

By:

 

 

       

W. Edwin Frazier

Title:

 

 

   

Title:

 

Senior Vice President, Administration

 

Page 15



--------------------------------------------------------------------------------

ANNEX I

TO RAYONIER INC.

EXCESS BENEFIT PLAN

Claims Procedure

(a) Initial Review and Decision. Any claim for benefits under, or other relief
with respect to, this Plan shall be submitted in writing to the Committee’s
delegee or in such manner or to such person or other entity as the Committee may
from time to time provide. If any claim is wholly or partially denied, the
claimant shall be given notice in writing within a reasonable period of time
after receipt of the claim by the Plan (not to exceed 90 days after receipt of
the claim or, if special circumstances require an extension of time, written
notice of the extension shall be furnished to the claimant prior to the end of
the initial 90-day period and an additional 90 days will be granted to consider
the claim). The notice of denial shall be written in a manner calculated to be
understood by the claimant and shall set forth the following information:

(i) The specific reasons for such denial;

(ii) Specific reference to pertinent Plan provisions on which the denial is
based;

(iii) A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(iv) A statement that any appeal the claimant wishes to make of the denial must
be in writing to the Committee within sixty (60) days after receipt of the
notice of the denial of benefits. The notice must further advise the claimant of
his or her right to bring a civil action under Section 502(a) of ERISA following
an adverse benefit determination on review.

(b) Review and Decision on Appeal. Any appeal of a claim for benefits under the
Plan shall be submitted to the Committee. Any such appeal shall be submitted in
writing or in such other manner as the Committee may from time to time provide.
If a claimant should appeal, he or she, or his or her duly authorized
representative, may submit to the Committee written comments, documents, records
and other information relating to the claim. The claimant, or his or her duly
authorized representative, may review all documents, records and other
information relevant to the claimant’s claim.

The Committee shall reexamine all facts to the appeal taking into account all
comments, documents, records and other information submitted by the claimant
relating to the claim, regardless of whether such information was submitted or
considered in the initial benefit determination, and make a final determination
as to whether the denial is justified under the circumstances.

With respect to the Committee’s review of the appeal, the following shall apply:

If the Committee holds regularly scheduled meetings at least quarterly, the
Committee shall consider a claimant’s written request for review at its next
regularly scheduled meeting following receipt of the claimant’s request,
provided, however, that, if the claimant’s request is received less than 30 days
before the Committee’s next regularly scheduled meeting, such request shall be

 

Page 16



--------------------------------------------------------------------------------

considered at the second regularly scheduled Committee meeting following receipt
of the claimant’s written request for review. If the Committee determines that
an extension of time for processing is required, written notice of extension
shall be furnished to the claimant prior to the termination of the initial
period. In no event shall the Committee render a decision respecting a denial
for a claim later than the third regularly scheduled Committee meeting following
receipt of the claimant’s written request for review.

If the Committee does not have a meeting scheduled within 90 days of receipt of
a claimant’s written request for review, the Committee shall advise the claimant
of its decision within 60 days of receipt of the claimant’s request, unless
special circumstances would make rendering a decision within such 60 days
unfeasible. If the Committee determines that an extension of time for processing
is required, written notice of extension shall be furnished to the claimant
prior to the termination of the initial 60-day period. In no event shall the
Committee render a decision respecting a denial for a claim for benefits later
than 120 days after its receipt of a request for review.

If the appeal is denied, the Committee’s written notification to the claimant
shall set forth:

(1) The specific reason for the adverse determination;

(2) Specific reference to pertinent Plan provisions on which the Committee based
its adverse determination;

(3) A statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies, of, all documents, records and
other information relevant to the claimant’s claim for benefits; and

(4) A statement that the claimant has a right to bring a civil action under
Section 502(a) of ERISA.

A decision of the Committee shall be binding on all persons affected thereby.

 

Page 17